Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, and 16-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 20180148989).
CLAIM 1:  Ross discloses an arrangement (see Fig. 1) for providing a flowable solidifier into a subsea hydrocarbon well (110) comprising a valve assembly (25) with an opening to a well bore (see Fig. 1).  The arrangement comprises a connection device comprising i) a well control unit (top of arrangement in Fig. 1) comprising a lubricator device (attached to flange 15, see paragraph 0106) with a first through opening (Fig. 1), ii) an inlet connector (bottom of Fig. 1) comprising a body (of head 200) attached to the well control unit (Fig. 1), a second through opening in connection with the first through opening of the lubricator device (see Fig. 1, fluid connection down string 20), and an inlet for the flowable solidifier to the second through opening (via 106), wherein the connection device is adapted to be connected to the valve assembly so that the second opening of the inlet connector is in connection 
CLAIM 2:  The elongated injection tubing has a length that enables it, when in said certain position, to extend into the opening of the valve assembly passing said one or more valves (Fig. 1).
CLAIM 3:  The elongated injection tubing has a length equal to or exceeding a length of the opening of the valve assembly to the well bore (see Fig. 1).
CLAIM 4:  The connection device further comprises an attachment device (flange 900 with threads 909) for providing a releasable attachment of the connection device to the valve assembly of the well so that the second opening of the inlet connector is firmly connected to the opening (15) of the valve assembly (see Fig. 1).
CLAIM 5:  The injection tubing comprises a primary stop member and the inlet connector comprises a secondary stop member, and wherein the injection tubing is adapted to be displaced to a position in which the primary stop member and secondary stop member engage with each other in the certain position (see Fig. 2 showing beveled surface 415 acting as a stop with stop on the connector).
CLAIM 6:  The arrangement comprises a further attachment device (hanger 400) adapted to provide a releasable attachment of the injection tubing to the inlet connector so that the injection tubing is firmly attached in said certain position.
CLAIM 7:  The well control unit comprises a lubricator valve assembly comprising a lubricator valve device adapted to be controlled so that the pressure of the first through opening of the lubricator device and second through opening of the inlet connector are adjusted to equilibrium with the pressure 
CLAIM 8:  The arrangement comprises attachment means for wireline connection to the connection device (see paragraph 0094 discussing lowering system).
CLAIM 9:  The arrangement comprises further attachment means for wireline connection to the injection tubing (see paragraph 0094 discussing lowering system).
CLAIM 11:  The arrangement further comprises a seal arrangement (408) adapted to form a sealing between the inlet connector and the injection tubing when the injection tubing is in said certain position (see paragraph 0077).
CLAIM 12:  The inlet connector comprises connection means for supply of the flowable solidifier to the inlet (through lubricator connected at flange 15).
CLAIM 13:  The arrangement further comprises a first separation device and a second separation device adapted to be introduced into the well bore and having the flowable solidifier between them (see paragraph 0009).
CLAIM 16:  The inlet of the inlet connector and the third through opening of the injection tubing are configured for a passage of the flowable solidifier (see Fig. 1), which flowable solidifier comprises a flowable configuration comprising cement adapted to solidify and form a concrete barrier in the well bore of the well (the openings of Fig. 1 are configured to allow that type of solidifier; the exact makeup of the solidifier is not positively claimed).
CLAIM 17:  See above, specifically claims 1, 8, and 9.
CLAIMS 18-28:  These methods are inherent to the above structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross.
Ross discloses the elements of claims 1 and 13 as discussed above.
CLAIM 10:  Ross fails to disclose the connection device further comprises an outlet for discharge of a fluid from the well bore.
Examiner takes official notice that outlets are well known in the art as a means of handling fluid buildup.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ross to include a discharge outlet as described in the claims to address the build up of any fluids in the system.
CLAIMS 14 and 15:  Ross fails to disclose the first separation device comprises a first separation plug and a first displacement element adapted to engage with the first separation plug, and wherein the second separation device comprises a second separation plug and a second displacement element adapted to engage with the second separation plug.
Examiner takes official notice that plugs are well known separation devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ross to use plugs as separation devices as the use of a well known device that serves the described function selected from the known set of “separators” in the art.
CLAIM 15:  Ross fails to disclose the first separation plug and second separation plug are positioned at an end portion of the injection tubing in connection with the third through opening, and wherein the inlet of the inlet connector and the third through opening of the injection tubing are configured dimensioned for allowing a passage of the first displacement element and the second displacement element.
The placement of the separation plugs would be obvious to place at the end portion of the injection tube to allow the system to function properly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679